Case 2:19-cr-20738-BAF-APP ECF No. 19 filed 03/16/20                PageID.122      Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 19-CR-20738

vs.                                                        HON. BERNARD A. FRIEDMAN

JOSEPH ASHTON,

      Defendant.
_____________________________/

             ORDER MODIFYING ORDER GRANTING DEFENDANT’S
           MOTION TO FILE SENTENCING MEMORANDUM UNDER SEAL

               On March 11, 2020, the Court granted defendant’s motion for leave to file a

sentencing memorandum under seal. Upon review, the Court hereby modifies that order as follows:

Defendant is to file a redacted version of his sentencing memorandum that redacts defendant’s and

his wife’s medical and financial information only.

               SO ORDERED.


                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
                                            SENIOR UNITED STATES DISTRICT JUDGE
Dated: March 16, 2020
       Detroit, Michigan
